As filed with the Securities and Exchange Commission onMay 25, 2017 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 GREAT LAKES DREDGE & DOCK CORPORATION (Exact name of registrant as specified in its charter) Delaware 20-5336063 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 2122 York Road Oak Brook, Illinois (Address of Principal Executive Offices) (Zip Code) Great Lakes Dredge & Dock Corporation 2017 Long-Term Incentive Plan (Full title of the plan) Mark W. Marinko Senior Vice President, Chief Financial Officer Great Lakes Dredge & Dock Corporation 2122 York Road
